
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 49
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2011
			Mr. Amash (for
			 himself, Mr. Filner,
			 Mr. Jones,
			 Mr. Kucinich, and
			 Mr. Paul) introduced the following
			 joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Directing the President to remove the
		  United States Armed Forces from Afghanistan.
	
	1.Short titleThis joint resolution may be cited as the
			 Constitutional Alternative to the War Powers Afghanistan Withdrawal
			 Resolution.
		2.Removal of United States Armed Forces from
		AfghanistanCongress directs the President to remove
			 the United States Armed Forces from Afghanistan—
			(1)by no later than
			 the end of the period of 30 days beginning on the date of the enactment of this
			 joint resolution; or
			(2)if the President
			 determines that it is not safe to remove the United States Armed Forces before
			 the end of that period, by no later than December 31, 2011, or such earlier
			 date as the President determines that the Armed Forces can safely be
			 removed.
			
